Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-8, 11-13, 15-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8-19, 21, 22, 24 and 25-29 of copending Application No. 16/327,076 (reference application) in view of World Health Organization. General policies for monoclonal antibodies. Program on International Nonproprietary Names, 4 pages, December 18, 2009, hereinafter World Health, and in view of Omasa, T., et al. Cell engineering and cultivation of Chinese hamster ovary (CHO) cells. Current Pharmaceutical Biotechnology. 11(3), Abstract, April 2010, hereinafter Omasa, as evidenced by Woof, J and Burton D. Human antibody-Fc receptor interactions illuminated by crystal structures. Nature Reviews Immunology. 4, pages 89-99, February 1, 2004, hereinafter Woof. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Sequences 4-16 of the present invention align with sequences 2-14 of the ‘076 application. The CDRs of the antibodies are also the same in that SEQ IDs 27-29 align with SEQ IDs 35-37 in both instances to form a heavy chain and SEQ IDs 30-32 align with SEQ IDs 38-40 in both instances to form a light chain. See the following:
Qy refers to SEQ ID NO: 4 of the instant invention and Db refers to SEQ ID NO: 2 of the ‘076 application.

    PNG
    media_image1.png
    211
    616
    media_image1.png
    Greyscale

Qy refers to SEQ ID NO: 6 of the instant invention and Db refers to SEQ ID NO: 4 of the ‘076 application.

    PNG
    media_image2.png
    266
    590
    media_image2.png
    Greyscale
 
Qy refers to SEQ ID NO: 8 of the instant invention and Db refers to SEQ ID NO: 6 of the ‘076 application.

    PNG
    media_image3.png
    205
    620
    media_image3.png
    Greyscale

Qy refers to SEQ ID NO: 10 of the instant invention and Db refers to SEQ ID NO: 8 of the ‘076 application.

    PNG
    media_image4.png
    203
    617
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    199
    621
    media_image5.png
    Greyscale

Qy refers to SEQ ID NO: 14 of the instant invention and Db refers to SEQ ID NO: 12 of the ‘076 application.

    PNG
    media_image6.png
    196
    624
    media_image6.png
    Greyscale

Qy refers to SEQ ID NO: 16 of the instant invention and Db refers to SEQ ID NO: 14 of the ‘076 application.

    PNG
    media_image7.png
    197
    621
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    829
    513
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    829
    461
    media_image9.png
    Greyscale

	Regarding the instant claims, Claim 1 claims an antibody or antigen binding fragment that binds to CTLA4, comprising a heavy chain variable region and/or a light chain variable region wherein a heavy chain and a light chain are selected from combinations of SEQ ID 21-23 and SEQ ID 27-29 and selected from combinations of SEQ ID 24-26 and 30-32, respectively. Claim 3 states that these CDRs are found in some combination in SEQ IDs 4, 6, 8, 10, 12, 14, 16, and 18-20. Also, according to claim 3 the antibodies may differ either by up to 10 residues in either the heavy or light chain or have as little as 90% sequence homology with the claimed sequences. Claim 13 states that the antibody of claim 1 can be administered 
	Regarding the claims of the ‘076 application, Claim 1 is directed to a bispecific antibody wherein the first protein functional area binds to PD-1 and the second protein functional area binds to CTLA4. According to claim 3 these functional areas can be individual immunoglobulins or their fragments, such as a single chain antibody. According to claim 7 the CDRs 35-40 which are identical to the CDRs of instant claim 1. According to claim 8, the antibody can contain the variable regions defined by heavy chains 2, 6, 10 and 14, among others, and the light chains can be selected from 4, 8, and 12, among others. Claim 19 states that the antibody can be in a pharmaceutical preparation.
	Instant claim 5 conflicts with claim 5 of the ‘076 application because both claim a humanized IgG1 constant domain for the antibody.
	Instant claim 8 claims the antibody can bind to human CTLA4 with a KD less than 1x10-9 to 1x10-12 while claim 10 of the ‘076 application claims the CTLA4 antibody can bind to CTLA4 with a KD of less than 10-9. 
	Instant claim 11 is also rejected because it claims sequences that overlap exactly with polypeptides of the ‘076 application which allows for inclusion of the sequences of instant claim 11 in the bispecific antibody.
	Instant claim 15 overlaps with claim 16 of the ‘076 application because both require labeling of the antibody which has the same sequence and binding properties.
	Instant claim 16 is to a kit comprising the antibody fragment of claim 1 which conflicts with claim 17 of the ‘076 patent wherein the bispecific antibody can be used in a kit.	 
		Instant claims 17-20 overlap with claims 11-15 and 26-29 of the ‘076 application because both are directed to nucleic acids that will encode the same CDRs (sequences 27-32 of the 
	Instant claim 21 overlaps with claim 25 of the ‘076 application because both indicate that the same antibody can be used to treat cancer/tumors.
	Instant claim 23 is directed to using an antibody of claim 1 to detect CTLA4 protein or peptide and claim 18 of the ‘076 is directed to using an anti-CTLA4 bispecific antibody to detect CTLA4.
	Instant claim 24 is directed to a method of increasing the activity of an immune cell by administering an effective  amount of the antibody of claim 1 which conflicts with claims 21-23 of the ‘076 application which are directed to using aCTLA4 bispecific antibody, which can have the same sequence as the antibody of the instant invention, to activate T-Lymphocytes.
	Instant claim 25 is directed to using the anti-CTLA4 antibody of claim 24 to treat cancer while claim 25 of the ‘076 application uses the antibody in the treatment and/or diagnosis of tumors.
	Therefore, because the ‘076 application can comprise an individual immunoglobulin that binds to CTLA4 and an individual immunoglobulin that binds to PD1 (‘076 claims 1 and 3), and the CTLA4 binding portions comprise overlapping sequences, it is an obvious variant of the instant invention (see instant claims 1, 12 and 13). Further, because instant claims 1 and 6 allow for a single chain antibody or fragment and the instant claim 13 allows for a PD1 antigen binding fragment it is further obvious that the inventions overlap significantly in scope as the combination or mixture of two single chain antibodies (such as in instant claim 13) can reconstitute a whole bispecific antibody.
	Instant claim 4 is rejected over ‘076 claim 9 in view of World Health Organization. General policies for monoclonal antibodies. Program on International Nonproprietary Names, 4 pages, December 18, 2009, hereinafter World Health, as evidenced by Woof, J and Burton D. Human antibody-Fc receptor interactions illuminated by crystal structures. Nature Reviews Immunology. 4, pages 89-99, February 1, 2004, hereinafter Woof.

	Claim 9 of the ‘076 application does not teach a humanized antibody.
	World Health defines a humanized antibody as having segments of foreign-derived amino acids interspersed among variable domain segments of human-derived amino acid residues and the humanized variable heavy and light domains are linked to heavy and light constant regions of human origin. Antibodies normally have two heavy and two light chains as evidenced by Woof figure 1.
	Therefore, it would be obvious to one of ordinary skill before the effective filing date that ‘076 claim 9 is an obvious variant of instant claim 4 because the antibody of ‘076 claim 9 fits the definition of a humanized antibody comprising two heavy and two light chains. 
	Instant claim 7 is rejected over ‘076 claim 15 in view of Omasa, T., et al. Cell engineering and cultivation of Chinese hamster ovary (CHO) cells. Current Pharmaceutical Biotechnology. 11(3), Abstract, April 2010, hereinafter Omasa.
	Claim 15 teaches that a host cell line can be used to express antibodies comprising SEQ IDs 35-40 which conflict with sequences 27-32 of the instant invention.
	Claim 15 of the ‘076 application does not disclose CHO cells as the host cell line for preparing the antibody.
	Omasa teaches that CHO cells are the most dependable host cells for the industrial production of therapeutic proteins. They also state that the CHO based cultivation process is well established as a general platform for therapeutic antibody production (abstract).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date to use CHO cells to produce an antibody because CHO cells were already known to be routinely used in the industry to produce antibodies. One of ordinary skill would have looked to routine industrial standards 
	Instant claim 9 is not in conflict with the ‘076 application because claim 9 is directed to a hybridoma that expresses an antibody of sequences 4 and 6. While those sequences do overlap with sequences claimed in the ‘076 application and the ‘076 application states in claims 11 and 14 that a host cell line can comprise an isolated nucleic acid molecule comprising antibodies with CDRs that overlap with the sequences of instant claim 9, claim 9 is not an obvious variant of the ‘076 invention. Hybridomas are not produced using isolated nucleic acids but rather by the manipulation of B cells directly and thus the antibody would be genomically encoded by the hybridoma requiring no isolated nucleic acid to secrete the required antibody (Smith and Crowe. Use of human hybridoma technology to isolate human monoclonal antibodies. Microbiology Spectrum. 3(1) 12 pages, January 30, 2015; Page 1 and 2 “History of Hybridomas” section).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	According to MPEP 2163.02:
	The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
	Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. 
	Claim 1 is directed to An antibody or antigen binding fragment thereof that binds to human CTLA4, comprising a heavy chain variable region and/or a light chain variable region, wherein the heavy chain variable region comprises: an HCDR1 comprising the amino acid sequence of SEQ ID NO: 21 or SEQ ID NO: 27, an HCDR2 comprising the amino acid sequence of SEQ ID NO: 22 or SEQ ID NO: 28, and an HCDR3 comprising the amino acid sequence of SEQ ID NO: 23 or SEQ ID NO: 29; and the light chain variable region comprises: an LCDR1 comprising the amino acid sequence of SEQ ID NO: 24 or SEQ ID NO: 30, an LCDR2 comprising the amino acid sequence of SEQ ID NO: 25 or SEQ ID NO: 31, and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 26 or SEQ ID NO: 32.
	All claims of the invention depend from claim 1 and therefore the general nature of the invention as defined by claim 1 is an antibody that binds to human CTLA4.
	Claim 1 is rejected for lacking written description because the specification does not adequately describe antibodies comprising all of the mutations listed for SEQ ID NOs: 21, 22, 24-26, 28 and 32 capable of binding to CTLA4.
	The specification provides support for the antibodies 4G10, 4G10H1L1, 4G10H3L3 and 4G10H4L3 binding to CTLA4 (specification table 1 and page 56 lines 11-24). These antibodies comprise 
	Alignments of the claimed sequences are as follows:

    PNG
    media_image10.png
    396
    613
    media_image10.png
    Greyscale

	The supported substitution based on the sequence alignments and the specification are as follows:
Residue
Claimed mutations
Mutations supported by the specification

M, V, L, I, G, A, S or T
M
SEQ ID NO: 22 position 7
N or D
D or N
SEQ ID NO: 22 position 9
T, D, E, G or A
T
SEQ ID NO: 22 position 12
A or N
A or N
SEQ ID NO: 22 position 16
Q or M
M or Q
SEQ ID NO: 24 position 13
P or A
P or A
SEQ ID NO: 25 position 5
K, R, any amino acid except M or C
R or K
SEQ ID NO: 25 position 7
S or P
P or S
SEQ ID NO: 26 position 3
W or any amino acid except M or C
W
SEQ ID NO: 26 position 8
W or any amino acid except M or C
W
SEQ ID NO: 28 position 6
N, D or E
N or D
SEQ ID NO: 28 position 8
T, D, E, G or A
T
SEQ ID NO: 32 position 3
W or any amino acid except M or C
W
SEQ ID NO: 32 position 8
W or any amino acid except M or C
W


	It was known in the art at the time of filing that one cannot predictably mutate antibodies without further testing. Tiller, K. and Tessier, P. Advances in antibody design. Annual Reviews in Biomedical Engineering, 17, pages 191-216, August 14, 2015, hereinafter Tiller, teaches that folding stability is critical for maintaining long-term activity of the antibody. They teach that folding stability nd full paragraph). They also state that the location of aggregation hotspots within the CDRs is variable and that identifying the offending areas for mutation requires systematic design approaches (Page 202 last paragraph). They conclude that a critical problem of antibody design is the need to account for multiple attributes of antibodies at the same time (page 209 second full paragraph). They also conclude that de novo design of antibodies continues to be challenging because of difficulty in accurately predicting the conformation of CDR loops as well as the structures of antibody-antigen complexes when there are no guiding structures (page 209 first full paragraph).
	The art and the specification both indicate that mutating an antibody can change the fundamental nature of the antibody. It is apparent that any mutations that are made, especially to the CDRs, will have unpredictable results unless testing and experimentation is done to confirm that the mutant antibody will retain the original desired activity. Therefore, unless the specification supports flexibility at a particular location within any one particular antibody, the antibody will lack written description support because one cannot predict the function of an antibody solely based on its sequence.
	Regarding claim 3, sequence 18 is also not shown to be capable of binding CTLA4 unlike the other antibodies which do have support. Sequence ID 18 is very similar to Sequences 4, 8, 12 and 16 except for CDR2 positions 7 and 9 (see below). Position 7 is the same as 3 other antibodies and 
    PNG
    media_image11.png
    241
    605
    media_image11.png
    Greyscale

	According to the specification, epitopes are bound by antibodies and several characteristics of the epitope are important for antibody binding. These include the surface characteristics determined by amino acids or carbohydrates, three dimensional structural characteristics and the charge characteristics (specification page 20 lines 14-18). Therefore, it is logical to conclude that if the epitope is charged and that is a determining factor in antibody binding then adding charges to the CDR, the region of the antibody responsible for binding (page 25 lines 2-4), could disrupt the antibody interacting with the epitope because opposite charges repel. US 7605236 B2 Ruben et al. hereinafter Ruben, teaches that substitutions of charged amino acids with other charged or neutral amino acids can improve the solubility characteristics of an antibody by reducing aggregation (column 69 lines 52-55). Ruben also teaches that aggregation can reduce antibody activity and can also be immunogenic. Ruben also teaches that conservative amino acid substitutions in antibody CDRs consist of swapping antibodies that have similar charges. They also teach that aspartic acid is not a conservative substitution for threonine because they are in different classes of antibodies (column 94 line 67-column 95 line 9). Further, charge substitutions in CDRs can also increase the likelihood that antibodies will aggregate and become less nd full paragraph). Therefore, the knowledge available to one of ordinary skill points to the fact that mutations in antibodies, which are not verified for functionality, do not lead to predictable behavior in antibody function. In conclusion, the specification lacks support for SEQ ID 18 without data supporting its ability to bind CTLA4.
	In summary, the specification supports the following sequences: SEQ ID 21 only supports methionine at position 4. SEQ ID 22 only supports T at position 9 but the flexibility at the other positions is supported. SEQ ID 24 has support for the claimed flexibility at position 13. SEQ ID 25 has support for the clamed flexibility at position 7 but only supports R or K at position 5; any amino acid except M or C at position 5 is far too broad. SEQ ID 26 only has support for W at positions 3 and 8 and the specification does not support flexibility at these locations. SEQ ID 28 only supports N or D at position 6 and only T at position 8. Therefore, no flexibility is allowed in sequences 21, 26 and 32. Sequence ID 24 is supported by the specification. Sequence 22 is mostly supported except for position 9. Sequences 25 and 28 find some support in the specification but need to be heavily pared back to have written description support from the specification. Sequences 4, 6, 8, 10, 12, 14 and 16 are also supported by the specification.
	Applicant should take note that the logic for lack of written description of claim 1 for unsupported mutations in the CDRs also extends to claims 2 and 3 because these claims also allow for mutations in the CDRs and sequences that are not supported by the specification. For example, claim 3 allows for 1 or more substitutions to the amino acids and as low as 90% sequence identity to each claimed sequence. These untested sequences with unknown substitutions lack written description for the same reason.
	Claims 2-8, 12-25 and 28 do not further limit the invention of claim 1 in a way that provides written description support. The rejection can be overcome by limiting the invention to the sequences that do have support as outlined above.	 
Claims 1-3, 5-8, 12-25 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is directed to an antibody or antigen binding fragment thereof that binds to human CTLA4, comprising a heavy chain variable region and/or a light chain variable region, wherein the heavy chain variable region comprises: an HCDR1 comprising the amino acid sequence of SEQ ID NO: 21 or SEQ ID NO: 27, an HCDR2 comprising the amino acid sequence of SEQ ID NO: 22 or SEQ ID NO: 28, and an HCDR3 comprising the amino acid sequence of SEQ ID NO: 23 or SEQ ID NO: 29; and the light chain variable region comprises: an LCDR1 comprising the amino acid sequence of SEQ ID NO: 24 or SEQ ID NO: 30, an LCDR2 comprising the amino acid sequence of SEQ ID NO: 25 or SEQ ID NO: 31, and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 26 or SEQ ID NO: 32.
	All claims of the invention depend from claim 1 and therefore the general nature of the invention as defined by claim 1 is an antibody that binds to human CTLA4.
	Claim 1 is rejected for lacking written description because the claim recites an antibody or antigen binding fragment thereof that binds to human CTLA4, comprising a heavy chain variable region and/OR a light chain variable region. The recitation of “or” indicates that the light and heavy chains are usable separately. However, the specification does not indicate that the heavy and light chains can be used separately. The specification indicates that the heavy and light chains are paired to form a whole antibody that is capable of binding to CTLA4 (Table 1 and Example 4).
	The following art (Bever, C., et al. VHH antibodies: emerging reagents for the analysis of environmental chemicals. Analytical and Bioanalytical Chemistry. 408, Pages 5985-6002, May 21, 2006, hereinafter Bever), indicates that heavy chain only antibodies can be found in nature in camelids, 
	Light chains are not known to exist on their own in the art. This is likely due to the fact that light chains on their own are less stable than light chains incorporated into a whole antibody (Toughiri, R., et al. Comparing domain interactions within antibody Fabs with kappa and lambda light chains. MABS. 8(7) Abstract and pages 1276-1285, published online July 25, 2016, hereinafter Toughiri, 
	Toughiri teaches that the folding and stability of antibody fragments is complex and highly inter-domain dependent with strong cooperativity. The CH1 domain of the Fab heavy chain is intrinsically unfolded when isolated and does not fold until it binds to a light chain. The heavy and light chains stabilize each other by acting as ideal linkers at the heterodimeric interface (page 1277 column 1 middle full paragraph). Table 2 confirms this conclusion because the thermal stability of a particular light chain domain is stabilized by the presence of other domains. Figure 5A also shows that the variable regions are more stable when coupled to the constant regions further evidencing that conclusion.
	Therefore, because the specification does not discuss single chain antibodies and the art does not teach that antibodies are readily convertible to a single chain format, claim 1 lacks written description. Claim 2 mostly provides written description support for claim 1; however, item d) still recites “and/or a light chain” and therefore is also rejected for not limiting claim 1 to a heavy chain and a light chain. Numerous bullet points within claim 3 also recite “and/or” and therefore does not further limit the invention of claim 1 in a way that overcomes the written description requirement. Claim 4 does provide written description support for claim 1. Claims 5-8, 12-25 and 28 do not further limit the number of antibody chains required in the antibody and therefore do not provide further written description support to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 8, use of the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "about" in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	According to MPEP 2173.05(b)(III)(A):
	In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
	In the case of claim 8, “about” is not defined in the specification regarding the KD of an antibody. To the examiner’s knowledge there is no standard in the art by which one of ordinary skill would establish an approximate KD and therefore the claim is rejected as indefinite.
Claim 8 is also rejected under 35 U.S.C. 112(b) for reciting “a KD less of about 1 x 10-9 to about 1 x 10-12”. The use of “less of” before the range in this case also makes it unclear if the invention is meant to encompass the lower bound of the range or if applicant simply desires a KD less than 1 x 10-9. It would appear, based on specification page 10 lines 7-10 that applicant intended for this to be a range and therefore the claim will be interpreted as a range by the examiner.
Subject Matter Free of the Art
	The antibodies of the present invention were not known in the prior art before the effective filing date. Several similar heavy and light chains exist as well as other antibodies that bind to CTLA4 but based on the available prior art nothing similar to the claimed invention was known and therefore the sequences claimed in claim 1 are novel. Because claims 2-9, 11-25 and 28 must incorporate the limitations of claim 1 they are also novel.
	Regarding claim 1, all possible combinations of sequences were searched in accordance with the broadest reasonable interpretation of claim 1. Upon review of the sequence listing it is apparent that SEQ ID 22 contains SEQ ID 28, SEQ ID 29 contains SEQ ID 23, SEQ ID 32 contains SEQ ID 26, SEQ ID 25 contains SEQ ID 31 and SEQ ID 24 contains SEQ ID 30 are unique. Therefore, only the light chains comprising SEQ IDs 21, 28 and 23, or SEQ IDs 27, 28 and 23, and the heavy chain comprising SEQ IDs 30, 31 and 26 will be reviewed here because these will give the broadest results. It is reasonable to only 
	For the light chains 21/28/23 and 27/28/23 the closest prior art is US20180037651 A1, Attar et al., which discloses SEQ IDs 55 and 88 which are heavy chains of a GPRC5D binding antibody (paragraph [0239]; see below). For the heavy chain 30/31/26 the closest prior art is US 2016/0297885 A1, Kuo et al., which discloses a light chain variable region defined by SEQ ID 379 which is the light chain of a CD3 binding antibody (paragraph [0017]; see below). Because these two targets are not related to CTLA4 and there is no reason one would put these two individual antibody chains together the antibody of claim 1 is not obvious over the prior art. Looking to SEQ IDs 4 and 6 which are claimed in combination in claims 3 and 9 and incorporate the CDRs of claim 1 it can be seen from US 20070065425 A1, Behrens et al., that the closest match is an anti-A2 factor VIII antibody and from US 20110091483 A1, Beall et al., as cited on the IDS filed 4/1/2019 page 3 citation BA, an anti-canine CD20 antibody. None of the cited antibodies were known in combination and no motivation to use the antibodies in combination is given in the prior art and therefore the CDRs, when incorporated into a complete variable region, were still unknown in the prior art. 
Light chain 21/28/23: 
    PNG
    media_image12.png
    222
    575
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    220
    602
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    217
    578
    media_image14.png
    Greyscale

Light chain defined by SEQ ID 4:

    PNG
    media_image15.png
    211
    580
    media_image15.png
    Greyscale

Heavy chain defined by SEQ ID 6:
    PNG
    media_image16.png
    272
    573
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    112
    608
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    101
    601
    media_image18.png
    Greyscale

	Therefore, when examining the prior art it is apparent that the existing art does not anticipate the claimed invention despite the highly similar sequences because none of the sequences were known to bind CTLA4 alone or in combination. Further, known CTLA4 binding antibodies are not similar to the antibodies of the present invention. The claimed sequences therefore represent a new and novel invention in regards to antibodies that bind to CTLA4. Because claims 2-8, 12-25 and 28 depend from claim 1 they are also necessarily novel. Because the antibodies of claims 9 and 11 incorporate the CDRs of claim 1 and were not known in the art before the effective filing date they are also novel. Claim 9 is also in compliance with all rules governing the enablement of biological deposits.
	Claim 9 is therefore allowable as the sequences expressed by the hybridoma are not known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647      

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647